*613MEMORANDUM
Certain cases on the 02-md-875 Maritime Docket (MARDOC), listed in the attached exhibits
EDUARDO C. ROBRENO, District Judge.
*614I. INTRODUCTION.......................................................614
II. LEGAL STANDARD ....................................................616
A. Motions to Dismiss based on Lack of Personal Jurisdiction under Rule 12(b)(2)...........................................................616
B. Motions to Dismiss based on Improper Service under Rule 4(h)............616
III. DISCUSSION...........................................................616
A. Motions to Dismiss based on Lack of Personal Jurisdiction under Rule 12(b)(2)...........................................................616
1. History..........................................................616
2. Arguments by the Parties .........................................618
3. Relevant Law, Application & Analysis...............................619
i. Personal Jurisdiction over Non-Resident Defendants under Ohio Law................................................619
a. There is no personal jurisdiction over defendants............620
b. Defendants did not waive the personal jurisdiction defense..............................................620
ii. MDL Court May Not Transfer Cases..........................622
B. Motions to Dismiss based on Improper Service under Rule 4...............624
1. Arguments by the Parties .........................................624
2. Relevant Law, Application & Analysis...............................625
IV. CONCLUSION..........................................................626
I. INTRODUCTION
Before the Court are 565 motions to dismiss 1 in cases that are part of MDL 875, the consolidated asbestos products liability multidistrict litigation pending in the District Court for the Eastern District of Pennsylvania. The cases are on the MDL’s maritime docket (“MARDOC”).2
Beginning in the mid-1980’s, the Jaques Admiralty Law Firm3 began filing cases in *615the Northern District of Ohio on behalf of merchant marines who were alleged to have been injured from exposure to asbestos-containing products located aboard commercial vessels. Named as defendants were manufacturers and suppliers of the accused products, and the shipowners themselves. Typically, each case named upwards of 100 defendants. Ultimately, by the year 2009, more than 50,000 cases had been filed involving millions of claims against hundreds of defendants.
The cases initially progressed in the Northern District of Ohio under the superintendencey of Judge Thomas Lambros. Because the claims fell within the admiralty jurisdiction of the court, they were administratively assigned to a maritime docket, titled “MARDOC.” See In re Am. Capital Equip., LLC, 688 F.3d 145, 149 (3d Cir.2012). In 1991, the cases were consolidated and transferred to the Eastern District of Pennsylvania as part of MDL 875 and assigned to Judge Charles Weiner. Id. In May of 1996, Judge Weiner administratively dismissed the cases then pending, finding that the claimants had “ ‘providefd] no real medical or exposure history,’ and had been unable to do so for months.” Id. (quoting In re Asbestos Prods. Liab. Litig. (No. VI), No. 2 MDL 875, 1996 WL 239863, at *1-2 (E.D.Pa. May 2, 1996)).
The MDL Court, however, allowed that any asymptomatic case could be reactivated if a plaintiff became impaired and could produce satisfactory evidence of “an asbestos-related personal injury compensable under the law” and “probative evidence of exposure[.]” Id. (quoting In re Asbestos Prods. Liab. Litig. (No. VI), 1996 WL 239863, at *5). Judge Weiner continued to preside over the cases until his passing in 2005.
In 2005, Judge James Giles was designated to preside over MARDOC (along with the land docket in MDL 875), where he remained until his resignation from the bench in 2008.
In October, 2008, Judge Eduardo Robreno, the undersigned, was appointed to succeed Judge Giles, and he has presided over the MARDOC docket since that date.
Over at least the past 25 years, the MARDOC litigation has reached Dickensian proportions. Plaintiffs have passed away; memories have faded; corporations have filed for bankruptcy; the legislature has enacted new laws; lawyers have come and gone, and so have judicial officers. The one constant in this scenario is that the MARDOC docket has grown in numbers, complexity and scope.
Now, some 25 years later, the Court, with the assistance of counsel, is called upon to divine the meaning of less-than-pellucid orders entered long ago by prior courts, and to disentangle the parties from a web of procedural knots that have thwarted the progress of this litigation.
With this background in mind, the Court turns to the adjudication of important threshold issues. One, does the Court have personal jurisdiction over the defendants? Two, was service of process upon defendants improper?
*616For the reasons outlined below, the 418 motions to dismiss for lack of personal jurisdiction listed in Exhibit “A,” attached, will be granted, and the defendants who filed the motions will be dismissed from the cases.
As to the 147 motions to dismiss due to improper service of process listed in Exhibit “B,” attached, the motions will be denied.
II. LEGAL STANDARD
A. Motions to Dismiss based on Lack of Personal Jurisdiction under Rule 12(b)(2)
In considering a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, “[t]here are specific analytical steps [the Court] must take in determining whether personal jurisdiction can be asserted over a nonresident defendant[,]” and “Rule 4(e) of the Federal Rules of Civil Procedure is the starting point.” Pennzoil Prods. Co. v. Colelli & Assoc., Inc., 149 F.3d 197, 200 (3d Cir.1998) (citing Mellon Bank (East) PSFS, Nat. Ass’n v. Farino, 960 F.2d 1217, 1221 (3d Cir.1992)). Rule 4(e) allows for personal jurisdiction over non-resident defendants to the extent authorized under the law of the state in which the district court sits. For purposes of a Rule 4(e) analysis in the present cases, the forum state in this case is Ohio.4
B. Motions to Dismiss based on Improper Service under Rule 1(h)
Under Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 120 days after the complaint is filed,” then “the court ... must dismiss the action without prejudice against that defendant or order that service be made within a specified time. But if the plaintiff shows good cause for the failure, the court must extend the time for service for an appropriate period.” The Third Circuit has interpreted this rule to mean that, even without good cause, the court can, in its discretion, provide additional time to cure rather than dismiss the defendants. Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1305 (3d Cir.1995).
III. DISCUSSION
A. Motions to Dismiss based on Lack of Personal Jurisdiction under Rule 12(b)(2)
1. History
Early in the litigation, and while the cases were pending in the Northern District of Ohio, the defendants in the case raised the issue of lack of personal jurisdiction. At an October 31, 1989 hearing held before Judge Lambros on the motions to dismiss for lack of personal jurisdiction, Judge Lambros found that there was no personal jurisdiction over the approximately 100 shipowner defendants named on the complaints.5 In doing so, Judge Lambros rejected plaintiffs’ counsel’s “national contacts” theory that, because maritime law strives to maintain uniformity throughout the country, a defendant who would be subject to jurisdiction in one United States *617jurisdiction should be subject to jurisdiction in my U.S. jurisdiction.6
At the same hearing, and crucial to the issues before the Court now, Judge Lam-bros stated that he would transfer the cases rather than grant the defendants’ motions to dismiss. In response, the defense counsel requested time to consult with their clients regarding whether the clients would want their cases transferred to other jurisdictions where personal jurisdiction may lie, or whether they would want to waive personal jurisdiction arguments and remain in Ohio. Judge Lambros allowed counsel time to do so.
At the next hearing, on November 21, 1989, defense counsel stated that their clients could not make the decision whether to agree to the transfer or waive personal jurisdiction until the court ruled on other pending motions. See Pls.’ Resp. in Opp., Exs. 5-1 & 5-2, Hr’g Tr. 2, Nov. 21, 1989, 02-md-875, ECF No. 2160-5 & 2160-6.
The day after that hearing, on November 22, 1989, the court issued Order No. 40, which directed plaintiffs to “report the choice of forum as to those cases which are the subject of the [forthcoming Order No. 41] transfer order[.]” See Order No. 40, Pis.’ Resp. in Opp., Ex. E at 1-2, 02-md-875, ECF No. 2129-7. Order No. 40 also provided that defendants who “wish to remain in [the Northern District of Ohio] need only file answers to the complaints.” Id.
A month later, on December 29, 1989, Judge Lambros issued Order No. 41. See Order No. 41, Pis.’ Resp. in Opp., Ex. F, 02-md-875, ECF No. 2129-8. Order No. 41 purported to initiate the process of transferring the cases in which he had found there was no personal jurisdiction. The order provided: “[Personal] jurisdictional motions of defendant shipowners were granted at the November 21, 1989 MARDOC conference!,]” based on “the insufficiency of minimal state contacts to invoke in personam jurisdiction.” Id. All of the shipowners who were to be transferred were listed on Exhibit A to Order No. 41, and the relevant cases were listed on Exhibit B. The jurisdictions to which plaintiffs claimed defendants would be subject to personal jurisdiction were also listed on Exhibit B. All other defendants not listed in Exhibit “A” were to file answers. The answers filed were listed in Master Answer # 1 and Master Answer # 2, and specifically included a personal jurisdiction defense. Defendants asked the district court to certify the issue for interlocutory appeal. Judge Lambros never ruled on the motion. Ultimately, for no reason apparent on the record, Judge Lambros did not issue severance orders identifying which claims and defendants were being transferred as identified on Exhibits “A” and “B,” or, if they were to be transferred, to which jurisdictions they were to be transferred. Therefore, although the cases were ordered “transferred,” in reality, they were never transferred to other jurisdictions and remained on the docket of the Northern District of Ohio until they were transferred and consolidated into MDL 875 beginning in 1991.
Now, more than twenty years later, this Court is asked to decide: Did Judge Lam-bros find the court had no personal jurisdiction over the defendants? Were the orders conditional or preliminary? Did the defendants waive the defense of personal jurisdiction by filing answers?
*6182. Arguments by the Parties
There are two categories of defendants in the MARDOC cases who argue that there is no personal jurisdiction over them. First, there are defendants with no Ohio contacts. Second, there are defendants who have some contacts with Ohio that are unrelated to plaintiffs’ injuries.
As to the defendants with no Ohio contacts, plaintiffs no longer contend, as they did at first before Judge Lambros, that there is jurisdiction over these defendants under the “national contacts” or maritime jurisdiction theory. Rather, plaintiffs argue that these defendants waived or forfeited their personal jurisdiction defense when they filed answers based on Judge Lambros’ Orders — to the extent that those defendants were in the cases during Judge Lambros’ superintendencey and were not brought into the cases later — and/or when they subsequently participated in litigating these cases, either in the Northern District of Ohio or in the MDL Court.
Defendants counter that: First, that they filed answers pursuant to Judge Lam-bros’ Orders “under protest.” In other words, given that they were “ordered,” they did not waive any defense voluntarily. They point to the answer filed wherein they specifically included the personal jurisdiction defense, thus preserving the defense. Further, they point out that, at the time, they asked for leave to file a motion for interlocutory appeal regarding the issue of personal jurisdiction that the district court never ruled on. Additionally, any participation that they have had in litigating these cases has been pursuant to court orders and not of their own volition. Therefore, defendants say, because there are no contacts with Ohio and they never waived or forfeited such a defense, there is no personal jurisdiction over them in these cases.
As to the defendants with some Ohio contacts, plaintiffs argue that Ohio recognizes general jurisdiction, and that any contacts the relevant defendants had with Ohio were so continuous and systematic that they are subject to jurisdiction in Ohio notwithstanding that their actions did not give rise to plaintiffs’ alleged injuries.
Defendants reply that, assuming that the defendants had contacts with Ohio which were “continuous and systematic,” Ohio does not recognize general jurisdiction, and any actions the defendants took in the forum did not give rise to plaintiffs’ alleged injuries. Therefore, they are not subject to personal jurisdiction in Ohio, even if the defendants had some Ohio contacts.
In the alternative, plaintiffs argue that, even if the Court finds that there is no personal jurisdiction over all of the filing defendants, and that defendants never waived the defense, then the Court should transfer the cases to jurisdictions in which the defendants would be subject to personal jurisdiction in the interest of justice. Plaintiffs point to Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 118 S.Ct. 956, 140 L.Ed.2d 62 (1998), arguing that it does not prohibit an MDL Court from transferring a ease to a district other than itself when it is in the interest of justice.
As to the availability of transfer, defendants counter that, under Lexecon, an MDL transferee court has no power to transfer cases to other districts or to itself, and thus the appropriate remedy is for the Court to grant their motions to dismiss. Defendants further argue that, even if the Court did have the power to transfer the cases, transfer would not be in the interest of justice. This is because, even after Judge Lambros had concluded that the Northern District of Ohio did not have *619jurisdiction over the defendants, plaintiffs continued to file new cases in that district.
3. Relevant Law, Application & Analysis
i. Personal Jurisdiction over NorvResident Defendants under Ohio Law
Ohio’s long-arm statute is not coextensive with the federal Due Process Clause.7 Conn v. Zakharov, 667 F.3d 705, 712 (6th Cir.2012). Thus, “if jurisdiction is not proper under Ohio’s long-arm statute there is no need to perform a Due Process analysis because jurisdiction over the defendant cannot be found.” Id. at 713.
Under Ohio law, to determine whether the court has jurisdiction over a nonresidential defendant, the Court must determine: (1) whether the long-arm statute and the applicable rule of civil procedure confer jurisdiction and, if so, (2) whether the exercise of jurisdiction would deprive the nonresident defendant of the right to due process of law under the Fourteenth Amendment. Kauffman Racing Equip., L.L.C. v. Roberts, 126 Ohio St.3d 81, 930 N.E.2d 784, 790 (2010) (citing U.S. Sprint Commc’ns Co. Ltd. P’ship v. Mr. K’s Foods, Inc., 68 Ohio St.3d 181, 624 N.E.2d 1048 (1994)).
The Ohio long-arm statute lists nine categories of contacts with the forum that will create jurisdiction, but only if the cause of action arises from those contacts.8 Ohio Rev.Code Ann. § 2307.382 (West 2013). Therefore, Ohio does not recognize *620general jurisdiction. As recently as 2012, the United States Court of Appeals for the Sixth Circuit confirmed that “it is clear that under Ohio law, a court may exercise personal jurisdiction over a non-resident defendant only if specific jurisdiction can be found under one of the enumerated bases in Ohio’s long-arm statute.” Conn, 667 F.3d at 718.
Not only does Ohio “not appear to recognize general jurisdiction over non-resident defendants[,]” but “to hold otherwise would come dangerously close to collapsing Ohio’s two-part jurisdictional inquiry into one, an outcome that the Ohio Supreme' Court has repeatedly rejected.” Id. (citing Goldstein v. Christiansen, 70 Ohio St.3d 232, 638 N.E.2d 541, 545 & n. 1 (1994)).
a. There is no personal jurisdiction over defendants
First, as to the defendants who, all parties agree, never had any contacts with Ohio, there is no personal jurisdiction over them under Ohio law. Plaintiffs do not argue this fact.
Second, regarding the defendants who have some contacts with Ohio that are unrelated to plaintiffs’ alleged injuries, Ohio does not recognize general jurisdiction, and thus there is no personal jurisdiction over these defendants. Under Ohio law, to determine whether the court has jurisdiction over a nonresidential defendant, the Court must determine: (1) whether the long-arm statute and the applicable rule of civil procedure confer jurisdiction and, if so, (2) whether the exercise of jurisdiction would deprive the nonresident defendant of the right to due process of law under the Fourteenth Amendment. Roberts, 930 N.E.2d at 790.
Here, the inquiry stops at the first step, because Ohio’s long-arm statute does not confer jurisdiction. The statute lists nine categories of contacts with the forum that will create jurisdiction, see supra note 8, and plaintiffs’ alleged injuries must arise from those contacts, see Burnshire Dev., LLC v. Cliffs Reduced Iron Corp., 198 Fed.Appx. 425, 432 (6th Cir.2006). Plaintiffs’ complaints do not make any jurisdic tional allegations about any of defendants’ specific activities that purportedly caused injury to plaintiffs. They do not identify how any of their claims arise from defendants’ limited contacts with Ohio. As these defendants’ contacts do not fall within the statutorily enumerated situations which give rise to personal jurisdiction, see Conn, 667 F.3d at 712, there is no personal jurisdiction over these defendants.9
b. Defendants did not waive the personal jurisdiction defense
Plaintiffs argue that the defendants with no Ohio contacts waived their right to *621raise the defense of personal jurisdiction. Defendants counter that they have not waived the defense, and that any participation in this ongoing litigation has been pursuant to court order.
“Because the requirement of personal jurisdiction represents first of all an individual right, it can, like other such rights, be waived.” Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703, 102 S.Ct. 2099, 72 L.Ed.2d 492 (1982). A party can waive its personal jurisdiction defense by, inter alia, failing to make the argument in a motion under Federal Rule of Civil Procedure 12(h)(l)(B)(i), or by participating in the litigation and thereby taking advantage of the forum. Id.; see, e.g., In re Texas E. Transmission Corp. PCB Contamination Ins. Coverage Litig., 15 F.3d 1230, 1236 (3d Cir.1994) (“a party is deemed to have consented to personal jurisdiction if the party actually litigates the underlying merits or demonstrates a willingness to engage in extensive litigation in the forum.”); Reliable Tire Distribs., Inc. v. Kelly Springfield Tire Co., 623 F.Supp. 153, 155-56 (E.D.Pa.1985) (“There are limits in the extent to which a defendant can actively litigate a case without waiving defenses of personal jurisdiction and improper venue”); Burton v. N. Dutchess Hosp., 106 F.R.D. 477, 480 (S.D.N.Y.1985) (“It is well settled that lack of personal jurisdiction is a privileged defense that can be waived” by formal submission or by conduct). Here, defendants neither failed to raise the lack of personal jurisdiction timely nor participated in the litigation of their own volition.
First, as early as 1987, while the cases were still in the Northern District of Ohio, defendants raised the issue of lack of personal jurisdiction. See Order No. 41, Pis.’ Resp. in Opp., Ex. E at 1, 02-md-875, EOF No. 2129-7 (statement by Judge Lambros that there were insufficient “minimal state contacts to invoke in personam jurisdiction.”).
Additionally, in the MDL, Administrative Order No. 5 (“AO 5”), issued in 1995, denied without prejudice all outstanding motions to dismiss that were pending at the time AO 5 was entered, and suspended the filing of additional motions.10 When this Court implemented AO 25 in 2011, again any pending motions to dismiss were denied without prejudice. At the same time, defendants again requested to have the Court decide the personal jurisdiction issue, but were ordered by the MDL Court to participate in the litigation prior to being given the chance to file the instant motions to dismiss. Additionally, Magistrate Judge Hey, ruling on behalf of the MDL 875 Court, issued orders on November 30, 2011 that denied other such motions without prejudice pursuant to AO 25.11 Essentially, defendants are now, for the first time since 1989, being given the chance to argue the issue of personal jurisdiction before the Coxirt.
Second, it is apparent from the record that despite filing answers, defendants did not intend to waive the defense.12 In addition to including standard language about *622the personal jurisdiction defense, the answers included prefaces that specifically stated that defendants were filing the answers “under protest” pending review by the Court of Appeals of Judge Lambros’ decision to transfer rather than dismiss the cases. In seeking to comply with Judge Lambros’ orders, see Order No. 17, the defendants faced a Hobson’s choice: they could either have agreed to a transfer of the cases to another jurisdiction (and thus lost the ability to assert cross-claims against manufacturer defendants), or they could have chosen to remain in the Northern District of Ohio and lost the defense of lack of personal jurisdiction.
By filing answers which clearly identified the defense, see Fed.R.Civ.P. 8(b), while at the same time seeking interlocutory review of Judge Lambros’ order, defendants preserved and did not waive the defense.
ii. MDL Court May Not Transfer Cases
Nor is transfer of the cases to other jurisdictions permissible. Under 28 U.S.C. § 1404(a), a district court “may transfer any civil action to any other district or division where it might have been brought or to any district or division to which all parties have consented” if it is in the interest of justice, for the convenience of the parties and witnesses.
However, in the MDL context, an MDL transferee court cannot transfer such a case by invoking Section 1404(a). Rather, section 1407 governs the mechanics of multidistrict litigation, and Section 1407(a) provides that, at the end of pretrial proceedings in the MDL transferee court, the Judicial Panel on Multidistrict Litigation (“JPML”) “shall” remand each case to the transferor court unless the case was previously terminated.13 28 U.S.C. § 1407(a).
In a seminal case, the Supreme Court held that, after an MDL transferee court has concluded pretrial proceedings, the court cannot then transfer the case to itself for trial under Section 1407(a). Lexecon, 528 U.S. at 26, 118 S.Ct. 956. Rather, because Section 1407(a) employs the term “shall,” it obligates the JPML — and no other entity — to either dismiss an MDL action following pretrial proceedings, or to remand the MDL case to its original transferor court when, “at the latest, ... pretrial proceedings have run their course.” Id. at 34-35, 118 S.Ct. 956. The Supreme Court was sweeping in its language that nothing “can unsettle the straightforward language imposing the Panel’s responsibility to remand[.]”14 Id. at 40, 118 S.Ct. 956.
It follows, therefore, that after an MDL transferee court has seen an MDL case through the pretrial phase, the MDL court can either rule on the dispute, or suggest to the JPML that it be remanded to the transferor court for trial. Succinctly put, Lexecon does not allow an MDL transferee court to transfer a case back to itself for. trial; nor does Lexecon leave room for the MDL transferee court to transfer MDL cases to other districts directly. Id.
Plaintiffs cite to an unreported District of Nevada case, for the proposition that *623while Lexecon prohibits the MDL transferee court from transferring a case to itself, the MDL court could transfer cases to other districts pursuant to the following statutes: 28 U.S.C. § 1631,15 and/or 28 U.S.C. § 1406(a),16 so long as the plaintiffs waive their right to a remand under Section 1407(a). In Re: W. States Wholesale Nat. Gas Antitrust Litig., MDL 1566, 2010 WL 2539728 (D.Nev. June 4, 2010).
The language upon which plaintiffs rely is dicta in that the Nevada court declined to transfer the case because Plaintiff had not “requested a transfer or even suggested the possibility of transfer” until the motion for reconsideration stage. Id. In any event, to the extent that plaintiffs claim that the holding in the case suggests that this Court is authorized to transfer plaintiffs’ cases, the Court disagrees with the conclusion that, under Lexecon, such a transfer would be permissible.17
Even if this Court were to find that transferring the MARDOC cases would not be contravening Lexecon, the Court would be required to find that good cause to transfer the cases existed. None is present.
Plaintiffs continued filing thousands of cases in the Northern District of Ohio after Judge Lambros stated in 1989 that the court did not have personal jurisdiction over the defendants. See, e.g., Stanifer v. Brannan, 564 F.3d 455, 457-61 (6th Cir.2009) (affirming the district judge’s decision not to transfer because the plaintiff filed the case “without having the slightest reason to believe that he could obtain personal jurisdiction over the Defendants within this jurisdiction” and finding that, as a result, justice would not be served by a transfer). Being on notice that there was no personal jurisdiction over the defendants in the Northern District of Ohio, and having chosen to continue the litigation there, Plaintiffs cannot complain that it is now unjust for the motions to dismiss to be granted.18
Given that there is no personal jurisdiction over the defendants and that transfer to other districts is not permissible, the motions to dismiss will be granted.
*624B. Motions to Dismiss based on Improper Service under Rule I
1. Arguments by the Parties
From the outset of the litigation, plaintiffs attempted service on defendants by mailing the service papers, return receipt requested, to defendants’ business addresses. The mailings were done by counsel.
Plaintiffs argue that they made service in these cases as directed by Judge Lam-bros under Ohio law, and that under Ohio law, they were permitted to serve original process upon defendants by counsel mailing the service papers (complaint and summons) to defendants at their business addresses. Plaintiffs claim that this type of service was considered effective by Judge Lambros, so long as plaintiffs could show the defendants had actual notice of the actions. Plaintiffs have provided signed green cards evidencing receipt by the defendants of the service papers.
Defendants reply that service by counsel (instead of by the Clerk of Court in the state court) is ineffective under Ohio law and that only the mailing of the service papers, certified mail, return receipt processed by the Clerk of Court is effective.
Two questions are raised by these arguments. One, does Ohio law permit plaintiffs to serve original process upon an out-of-state defendant by having counsel (and not the Clerk of Court) mail the service papers to defendant? Two, did Judge Lambros find that service of process conducted pursuant to state law would be considered effective provided plaintiff could show defendants had “actual notice” of the action?
Ohio Civil Rule 4.3(B)(1), by way of Rule 4.1(A)(1)(a), allows service by certified mail, but the rule provides that the Clerk of Court shall perform the mailing. See Ohio Civ. P. 4.1(A)(1)(a) (providing that “[t]he clerk shall deliver a copy of the process and complaint or other document to be served to the United States Postal Service for mailing”).
In Piercey v. Miami Valley Ready-Mixed Pension Plan, 110 F.R.D. 294, 295 (S.D.Ohio 1986), the court addressed the issue of whether under Ohio law, service of process sent via certified mail by counsel rather than by the Clerk of Court is sufficient for purposes of entering default judgment. The court held that, despite the actual wording of the rule, “certified mail service by an attorney which otherwise complies with the federal and Ohio rules is valid in this Court” because such service would not: (1) affect the “probability that this method of service will effectuate notice[,]” (2) nor “impair the cost-effectiveness or efficiency of such service”; and, (3) provided that certain safeguards were followed, would not undermine the “verification function of the clerk.” Id. at 296. Regarding these safeguards, the court concluded that, in order to prevent
abuse either in the use of certified mail service or in the pursuit of an entry of default based upon that type of service ... [cjounsel must file ... (1) a copy of the cover letter to defendant, if any, which accompanied the Complaint and Summons; (2) an executed return of service, completed by the attorney; and (3) the signed green card, addressed to counsel, which accompanied the documents sent by certified mail, return receipt requested. Counsel must also prepare and file an affidavit to accompany these items. The affidavit must set forth (1) that the Complaint and Summons were sent, by counsel, to defendant by certified mail, return receipt requested; (2) the date that the documents were sent in this manner; and (3) that the green card was signed and mailed back to counsel.
*625Id. (emphasis added). These safeguards were required to protect the opposing party, at least in the context of a default judgment which were the circumstances in Piercey. The language that the Piercey court used in holding that the safeguards were necessary when counsel took on the role of the Clerk “either in the use of certified mail service or in the pursuit of an entry of default based upon that type of service” supports the position that the court intended these proofs to be filed whenever counsel, instead of the Clerk, effectuates service by certified mail.19 Id. (emphasis added).
2. Relevant Law, Application & Analysis
Piercey stands for the general proposition that under Ohio Law, service of original process is effective when counsel mails the process papers required by the Ohio Rule 4.3(B)(1) to defendants provided that there is sufficient proof that verifies that through the mailing defendant received notice of the pending action.
Applying Piercey, and under the circumstances of this case, the court holds that service of original process here satisfies Ohio law provided that plaintiffs can produce sufficient proof which verifies and confirms that through the mailing of the process papers, defendant received notice of the pending action.
It is recognized that, in these cases, plaintiffs have not satisfied all of the requirements of Piercey for verification of service, ie., they have not provided the cover letter to the defendant, and have not filed affidavits detailing the circumstances of the mailing. Plaintiffs claim, however, that they can produce the signed “green cards” evidencing the signed return receipt. . Assuming that plaintiffs can so show, the question becomes, is the signed “green card” sufficient evidence of service to satisfy Ohio Law Rule 4.3(B)(1)?
The issue was previously addressed by Judge Lambros. On November 3, 1987, Judge Lambros held a hearing to discuss the general management issues to be addressed in MARDOC given the scope of the litigation. Thereafter he entered Order No. 17,20 on November 28, 1987, which provided that if service was made pursuant to state law, “the return receipt of the registered mail would serve as proof of actual notice [to defendant].”21 *626Under these circumstances, the court finds that a signed returned green card, evidencing receipt by defendant of the original process papers, serves as sufficient proof of service to satisfy the verification requirements of Ohio Rule 4.3(B)(1).22
Accordingly, the Motions to Dismiss for improper service will be denied.23
IY. CONCLUSION
For the reasons outlined above, the motions to dismiss for lack of personal jurisdiction listed in Exhibit “A,” attached, will be granted, and the defendants who filed the motions will be dismissed from the cases.
As to the motions to dismiss due to improper service of process listed in Exhibit “B,” attached, the motions will be denied.
An appropriate order follows.

ORDER

AND NOW, this 26th day of August, 2013, for the reasons set forth in the accompanying Memorandum Opinion, it is hereby ORDERED as follows:
(1) The motions to dismiss for lack of personal jurisdiction listed in Exhibit “A,” attached, are GRANTED, and the defendants who filed the motions are DISMISSED from the cases; and
(2) The motions to dismiss due to improper service of process listed in Exhibit “B,” attached, are DENIED.
AND IT IS SO ORDERED.
EXHIBIT A
02-875 Corresponding Corresponding Case Doc. Entry for Response Number Caption Filed By No. Motion Entry
09-30218 Labrache v. A-C Product Liability Trust et al Sheridan Co. 113 1989 2189
09-91137 Bartel (Clements) et al v. A-C Product Liability Trust et al National Bulk Carriers Corp. 126 Not filed on 148 02-875
10-30068 Parrish v. A-C Product Liability Trust et al American Trading & 110 1957 2183 Production Corp.
10-30539 Moreland v. A C Product Liability Trust et al American Trading Transp. Co. 92 1928 2182
10-30539 Moreland v. A C Product Liability Trust et al Amerada Hess Corp. 99 2037 2186
11-30089 Almeida v. A-C Product Liability Trust et al Mystic Steamship Corporation 95 1976 2129
11-30092 Alvarez v. A-C Product Liability Trust et al Amerada Hess Corp. 78 2037 2186
*62711-30143 Berg v. A-C Product Liability Trust et al American President Lines 96 Ltd. 1956 2142
11-30210 Campagnini et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 110 Not filed on 02-875 141
11-30210 Campagnini et al v. A-C Product Liability Trust et al Amerada Hess Corp. 113 2037 2186
11-30245 Farrington v. A-C Product Liability Trust et al Amerada Hess Corp. 109 2037 2186
11-30246 Fasano et al v. A-C Product Liability Trust et al Ocean Carriers Corporation 97 1941 117,118, 2130
11-30246 Fasano et al v. A-C Product Liability Trust et al American Trading & Produc- 102 tion Corp. 1957 2183
11-30246 Fasano et al v. A-C Product Liability Trust et al Ocean Chemical Carriers Inc. 123 2021 2131
11-30246 Fasano et al v. A-C Product Liability Trust et al American President Lines 101 Ltd. 1956 2142
11-30251 Fernandez et al v. A-C Product Liability Trust et al American President Lines 74 Ltd. 1956 2142
11-30253 Fexer et al v. A-C Product Liability Trust et al Sealift Inc. 140 1946 188, 2133
11-30253 Fexer et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 153 Not filed on 02-875 190
11-30253 Fexer et al v. A-C Product Liability Trust et al Pacific Coast Transport Co. 150 1974 189, 2132
11-30253 Fexer et al v. A-C Product Liability Trust et al Amerada Hess Corp. 154 2037 2186
11-30283 Gallegos et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 101 1976 2129
11-30283 Gallegos et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 103 1983 2177
11-30293 Gaskins et al v. A-C Product Liability Trust et al W.R. Chamberlain Co. 80 N/A — Filed by atty 102
11-30335 Davis et al v. Foster Wheeler Company et al American Trading Transp. Co. 88 1928 2182
11-30335 Davis et al v. Foster Wheeler Company et al Amerada Hess Corp. 2037 2186
11-30347 Dempster v. A-C Product Liability Trust et al National Bulk Carriers, Inc. Not filed on 02-875 110
11-30347 Dempster v. A-C Product Liability Trust et al Amerada Hess Corp. 87 2037 2186
11-30351 Dennis et al v. A-C Product Liability Trust et al American Trading & Produc- 127 tion Corp. 1957 2183
11-30351 Dennis et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 129 Not filed on 02-875 150
11-30351 Dennis et al v. A-C Product Liability Trust et al Amerada Hess Corp. 131 2037 2186
11-30370 Gomes et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 116 Not filed on 02-875 145
*62811-30370 Gomes et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 112 1983 2177
11-30401 Hadwan v. A-C Product Liability Trust et al Sheridan Transportation Co. 115 1989 2189
11-30401 Hadwan v. A-C Product Liability Trust et al Transoceanic Cable Ship 117 Company, Inc. 1990 137
11-30401 Hadwan v. A-C Product Liability Trust et al Ocean Ships, Inc. 106 1924 130, 2132
11-30411 Hardeman et al v. Foster Wheeler Company et al American Trading & Produc- 115 tion Corp. 1957 2183
11-30411 Hardeman et al v. Foster Wheeler Company et al National Bulk Carriers, Inc. 117 Not filed on 02-875 144
11-30411 Hardeman et al v. Foster Wheeler Company et al Amerada Hess Corp. 120 2037 2186
11-30417 Hart et al v. A-C Product Liability Trust National Bulk Carriers, Inc. 121 Not filed on 02-875 149
11-30417 Hart et al v. A-C Product Liability Trust Amerada Hess Corp. 124 2037 2186
11-30432 Hernandez et al v. A-C Product Liability Trust et al American Trading & Produc- 129 tion Corp. 1957 2183
11-30432 Hernandez et al v. A-C Product Liabiility Trust et al National Bulk Carriers, Inc. 131 Not filed on 02-875 159
11-30447 Duhon et al v. Foster Wheeler Company et al American Trading & Produc- 86 tion Corp. 1957 2183
11-30447 Duhon et al v. Foster Wheeler Company et al Attransco 82 1928 2182
11-30447 Duhon et al v. Foster Wheeler Company et al Perm Attransco Corp. 113 2006 2184
11-30460 Elliott v. Foster Wheeler Company et al Mystic Steamship Corporation 113 1976 2129
11-30471 Everhart v. A-C Product Liability Trust et al American Trading Transp. Co. 108 1928 2182
11-30482 Martin v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 86 Not filed on 02-875 109
11-30485 Martinez v. A-C Product Liability Trust et al American Trading & Produc- 120 tion Corp. 1957 2183
11-30485 Martinez v. A-C Product Liability Trust et al Mystic Steamship Corporation 121 1976 2129
11-30485 Martinez v. A-C Product Liability Trust et al National Bulk Carriers 125 Not filed on 02-875 150
11-30485 Martinez v. A-C Product Liability Trust et al Amerada Hess Corp. 127 2037 2186
11-30490 Mazone et al v. A-C Product Liability Trust et al American Trading & Produc- 79 tion Corp. 1957 2183
11-30490 Mazone et al v. A-C Product Liability Trust et al American Trading & Produc- 80 tion Corp. 1957 2183
11-30490 Mazone et al v. A-C Product Liability Trust et al American Trading Transp. Co. 77 1928 2182
*62911-30490 Mazone et al v. A-C Product Liability Trust et al Amerada Hess Corp. 85 2037 2186
11-30560 Battel v. American President Lines Ltd., et al Sheridan Transportation Co. 102 1989 2189
11-30560 Battel v. American President Lines Ltd., et al American President Lines 100 Ltd. 1956 2142
11-30563 Norgan et al v. A-C Product Liability Trust et al American Trading & Produc- 92 tion Corp. 1957 2183
11-30608 Pasilong v. A-C Product Liability Trust et al American Overseas Marine 83 Corp. 1959 106, 2127
11-30608 Pasilong v. A-C Product Liability Trust et al Amerada Hess Corp. 89 2037 2186
11-30609 Paul et al v. Foster Wheeler Co. et al American Trading & Produc- 131 tion Corp. 1957 2183
11-30609 Paul et al v. Foster Wheeler Co. et al American Trading & Produc- 132 tion Corp. Not filed on 02-875 159
11-30609 Paul et al v. Foster Wheeler Co. et al National Bulk Carriers, Inc. 136 Not filed on 02-875 160
11-30609 Paul et al v. Foster Wheeler Co. et al Attransco, Inc. 124 1928 2182
11-30609 Paul et al v. Foster Wheeler Co. et al American President Lines 130 Ltd. 1956 2142
11-30609 Paul et al v. Foster Wheeler Co. et al Third Attransco Tanker Corp. 168 2013 2185
11-30614 Pender et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 96 Not filed on 02-875 115
11-30614 Pender et al v. A-C Product Liability Trust et al Amerada Hess Corp. 97 2037 2186
11-30615 Perdikis v. A-C Products Liability Trust et al Ocean Carriers Corp. 108 1941 132,134, 2130
11-30615 Perdikis v. A-C Products Liability Trust et al American Overseas Marine 115 Corp. 1959 133, 2127
11-30615 Perdikis v. A-C Products Liability Trust et al Sheridan Transportation Co. 117 1989 2189
11-30615 Perdikis v. A-C Products Liability Trust et al Ocean Chemical Transport 138 2022 2131
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al American Trading & Produc- 101 tion Corp. 1957 2183
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al American Trading & Produc- 102 tion Corp. 1957 2183
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 106 Not filed on 02-875 133
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al Amerada Hess Corp. 108 2037 2186
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al Perm Attransco Corp. 142 2006 2184
11-30626 Hutchinson v. A-C Product Liability Trust et al Ocean Carriers Corporation 98 1941 130,2130
*63011-30626 Hutchinson v. A-C Product Liability Trust et al Liberty Maritime Corporation 104 1918 129, 2128
11-30626 Hutchinson v. A-C Product Liability Trust et al American Overseas Marine 110 Corp. 1959 128, 2127
11-30650 Johnson v. A-C Product Liability Trust et al Mystic Steamship Corporation 141 1976 2129
11-30650 Johnson v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 145 Not filed on 02-875 173
11-30650 Johnson v. A-C Product Liability Trust et al Amerada Hess Corp. 147 2037 2186
11-30667 Jordan et al v. A-C Product Liability Trust et al American Trading & Produc- 124 tion Corp. 1957 2183
11-30667 Jordan et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 126 1976 2129
11-30667 Jordan et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 130 Not filed on 02-875 163
11-30667 Jordan et al v. A-C Product Liability Trust et al Amerada Hess Corp. 131 2037 2186
11-30681 Kissen et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 95 Not filed on 02-875 119
11-30681 Kissen et al v. A-C Product Liability Trust et al Amerada Hess Corp. 96 2037 2186
11-30699 Larson et al v. A-C Product Liability Trust et al Transoceanic Cable Ship Company, Inc. 125 1990 170
11-30699 Larson et al v. A-C Product Liability Trust et al Ocean Chemical Transport 159 2022 2131
11-30699 Larson et al v. A-C Product Liability Trust et al Ocean Ships, Inc. 109 1924 153, 2132
11-30699 Larson et al v. A-C Product Liability Trust et al American President Lines Ltd. 119 1956 2142
11-30782 Tojino v. A-C Product Liability Trust et al American Trading & Production Corp. 97 1957 2183
11-30782 Tojino v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 100 Not filed on 02-875 117
11-30790 Miller v. A-C Product Liability Trust et al Pacific Coast Transport Co. 106 1974 125,2132
11-30807 Velazquez et al v. Foster Wheeler Company et al National Bulk Carriers, Inc. 108 Not filed on 02-875 127
11-30807 Velazquez et al v. Foster Wheeler Company et al Attransco, Inc. 95 1928 2182
11-30823 Ware et al v. Foster Wheeler Company et al American Trading & Production Corp. 92 1957 2183
11-30823 Ware et al v. Foster Wheeler Company et al American Trading Transp. Co. 87 1928 2182
11-30845 Williams et al v. Foster Wheeler Company et al Amerada Hess Corp. 102 2037 2186
11-30863 Worsley et al v. A-C Product Liability Trust et al Hess Shipping Corporation 185 2035 2187
*63111-30863 Worsley et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 150 Not filed on 175 02-875
11-30863 Worsley et al v. A-C Product Liability Trust et al American President Lines 144 Ltd. 1956 2142
11-30894 Pittaway v. Foster Wheeler Company et al Mystic Steamship Corporation 113 1976 2129
11-30894 Pittaway v. Foster Wheeler Company et al National Bulk Carriers, Inc. 114 Not filed on 02-875 138
11-30894 Pittaway v. Foster Wheeler Company et al Amerada Hess Corp. 115 2037 2186
11-30928 Riddick v. A-C Product Liability Trust et al American Trading & Production Corp. Ill 1957 2183
11-30928 Riddick v. A-C Product Liability Trust et al Attranseo 107 1928 2182
11-30946 Rose et al v. A-C Product Liability Trust et al Amerada Hess Corp. 94 2037 2186
11-30961 Rodger's et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 110 Not filed on 02-875 138
11-30961 Rodgers et al v. A-C Product Liability Trust et al Amerada Hess Corp. 109 2037 2186
11-30990 Shaw v. Foster Wheeler Company et al Attranseo, Inc. 94 1928 2182
11-31006 Skinner et al v. Foster Wheeler Company et al American President Lines Ltd. 76 1956 2142
11-31006 Skinner et al v. Foster Wheeler Company et al Pacific Coast Transport Co. 77 1974 96, 2131
11-31010 Smith et al v. A-C Product Liability Trust et al Energy Transportation Corp. 105 N/A — Filed by arty 156
11-31010 Smith et al v. A-C Product Liability Txnxst et al Ocean CaiTiers Corporation 106 1941 154, 2130
11-31010 Smith et al v. A-C Product Liability Trust et al Ocean Ships, Inc. 110 1924 153, 2132
11-31025 Arceneaux et al v. A-C Product Liability Trust et al American Trading & Production Corp. 113 1957 2183
11-31026 Arespe et al v. A-C Product Liability Trust et al American Trading & Production Corp. 108 1957 2183
11-31026 Arespe et al v. A-C Product Liability Trust et al Amerada Hess Corp. 118 2037 2186
11-31027 Artis v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 116 Not filed on 02-875 151
11-31030 Boden et al v. A-C Product Liability Trust et al American Trading & Produc- 116 tion Corp. 1957 2183
11-31030 Boden et al v. A-C Product Liability Trust et al Pacific Coast Transport Co. 119 1974 147, 2132
11-31056 Catacalos et al v. A-C Product Liability Trust American Trading & Produc- 90 tion Corp. 1957 2183
11-31057 Cintron v. A-C Product Liability Trust National Bulk Carriers, Inc. 138 Not filed on 02-875 164
*63211-31057 Cintron v. A-C Product Liability Trust Attransco, Inc. 128 1928 ' 2182
11-31070 Schroeder et al v. A-C Product Liability Trust American Hawaiian S.S. Lines 97 N/A — Filed by atty 122
11-31070 Schroeder et al v. A-C Product Liability Trust Weyerhaeuser 101 1962 2143,124
11-31070 Schroeder et al v. A-C Product Liability Trust American President Lines 100 Ltd. 1956 2142
11-31088 Trahan et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 134 'Not filed on 02-875 159
11-31088 Trahan et al v. A-C Product Liability Trust et al Attransco, Inc. 124 1928 2182
11-31088 Trahan et al v. A-C Product Liability Trust et al Amerada Hess Corp. 133 2037 2186
11-31152 Resendez et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 101 Not filed on 02-875 128
11-31218 Cruz v. A-C Product Liability Trust et al American President Lines 99 Ltd. 1956 2142
11-31218 Cruz v. A-C Product Liability Trust et al Amerada Hess Corp. 101 2037 2186
11-31226 Hartwell et al v. Foster Wheeler Company et al American Trading & Produc- 117 tion Corp. 1957 2183
11-31226 Hartwell et al v. Foster Wheeler Company et al National Bulk Carriers, Inc. 123 Notified on 02-875 153
11-31226 Hartwell et al v. Foster Wheeler Company et al Amerada Hess Corp. 125 2037 2186
11-31227 Potts et al v. A-C Product Liability Trust et al American Trading & Produc- 79 tion Corp. 1957 2183
11-31227 Potts et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 80 1976 2129
11-31227 Potts et al v. A-C Product Liability Trust et al Amerada Hess Corp. 82 2037 2186
11-31245 Hoisington et al v. A-C Product Liability Trust et al American Trading Transp. Co. 68 1928 2182
11-31272 Bright et al v. A-C Product Liability Trust et al American President Lines 92 Ltd. 1956 2142
11-31288 Avakian et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 106 Not filed on 02-875 127
11-31354 Monteiro et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 91 1983 2177
11-31365 Miller v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 114 Not filed on 02-875 140
11-31486 Edwar’ds v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 124 Not filed on 02-875 151
11-31496 Fowler et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 140 Not filed on 02-875 173
11-31496 Fowler et al v. A-C Product Liability Trust et al Amerada Hess Corp. 143 2037 2186
*63311-31509 Gilliam v. A-C Product Liability Trust et al American Trading Transp. Co. 92 1928 2182
11-31527 Hardy v. A-C Product Liability Trust et al Ocean Carriers Corporation 107 1941 135,137,2130
11-31527 Hardy v. A-C Product Liability Trust et al American Overseas Marine Corp. 116 1959 134, 2127
11-31527 Hardy v. A-C Product Liability Trust et al Ocean Chemical Transport 140 2022 2131
11-31527 Hardy v. A-C Product Liability Trust et al Ocean Ships, Inc. 110 1924 136, 2132
11-31528 Harmond et al v. A-C Product Liability Trust et al American Trading & Production Corp. 88 1957 2183
11-31528 Harmond et al v. A-C Product Liability Trust et al Amerada Hess Corp. 96 2037 2186
11-31558 Miller v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 95 Not filed on 02-875 118
11-31561 Koep et al v. A-C Product Liability Trust et al Weyerhaeuser 116 1962 2143,135
11-31561 Koep et al v. A-C Product Liability Trust et al Transoceanic Cable Ship Company, Inc. 120 1990 143
11-31561 Koep et al v. A-C Product Liability Trust et al American President Lines Ltd. 114 1956 2142
11-31567 Lett et al v. A-C Product Liability Trust et al Amerada Hess Corp. 84 2037 2186
11-31585 McCall v. Foster Wheeler Company et al American Trading & Production Corp. 88 1957 2183
11-31587 McChristian v. A-C Products Liability Trust et al American Trading & Production Corp. 103 1957 2183
11-31587 McChristian v. A-C Products Liability Trust et al Attransco 99 1928 2182
11-31589 Mcdonald et al v. A-C Product Liability Trust et al American President Lines Ltd. 109 1956 2142
11-31622 Jewell et al v. A-C Product Liability Trust et al American Trading & Production Corp. 1957 2183
11-31623 Costello et al v. A-C Product Liability Trust et al American Trading & Production Corp. 79 1957 2183
11-31669 Stratton v. A-C Product Liability Trust, et al. Amerada Hess Corp. 142 2037 2186
11-31717 Johnson v. Foster Wheeler Company et al Amerada Hess Corp. 92 2037 2186
11-31737 Pagliango et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 93 Not filed on 02-875 116
11-31737 Pagliango et al v. A-C Product Liability Trust et al Standard Fruit & Ss Co. 85 1934 115, 2134
11-31748 Taman v. Foster Wheeler Company et al American Trading & Production Corp. 115 1957 2183
11-31748 Taman v. Foster Wheeler Company et al National Bulk Carriers, Inc. 119 Not filed on 02-875 149
*63411-31748 Taman v. Foster Wheeler Company et al Amerada Hess Corp: 118 2037 2186
11-31809 Fields v. A-C Product Liability Trust et al American Trading & Produc- 137 tion Corp. 1957 2183
11-31809 Fields v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 140 Not filed on 02-875 163
11-31809 Fields v. A-C Product Liability Trust et al American Trading Transp. Co. 128 1928 2182
11-31809 Fields v. A-C Product Liability Trust et al Eastern Gas & Fuel 138 1983 2177
11-31823 Williams et al v. A-C Product Liability Trust et al American Trading & Produc- 103 tion Corp. 1957 2183
11-31823 Williams et al v. A-C Product Liability Trust et al American Trading Transp. Co. 97 1928 2182
11-31823 Williams et al v. A-C Product Liability Trust et al Amerada Hess Corp. 105 2037 2186
11-31828 Briggs et al v. A-C Product Liability Trust et al American Trading & Produc- 166 tion Corp. 1957 2183
11-31828 Briggs et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 170 Not filed on 02-875 202
11-31837 Wilcox et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 141 Not filed on 02-875 163
11-31853 Perez et al v. A-C Product Liability Trust et al American Hawaiian S.S. Lines 109 N/A — Filed by atty 142,143
11-31853 Perez et al v. A-C Product Liability Trust et al American President Lines 116 Ltd. 1956 2142
11-31853 Perez et al v. A-C Product Liability Trust et al Amerada Hess Corp. 120 2037 2186
11-31855 Highsmith et al v. A-C Product Liability Trust et al American Trading & Produc- 99 tion Corp. 1957 2183
11-31858 Marks et al v. Fibreboard Corporation et al American President Lines 98 Ltd. 1956 2142
11-31861 Marrero et al v. Fibreboard Corporation et al Amerada Hess Corp. 84 2037 2186
11-31864 Dallas et al v. A-C Product Liability Trust et al Hess Shipping Corporation 119 2035 2187
11-31868 Greasham et al v. A-C Product Liability Trust et al Attransco 102 1928 2182
11-31868 Greasham et al v. A-C Product Liability Trust et al Amerada Hess Corp. 108 2037 2186
11-31871 Laware et al v. A-C Product Liability Trust et al American Trading & Production Corp. 1957 2183
11-31871 Laware et al v. A-C Product Liability Trust et al American Trading Transp. Co. 1928 2182
11-31871 Laware et al v. A-C Product Liability Trust et al Penn Attransco Corp. 94 2006 2184
11-31876 Greer et al v. A-C Product Liability Trust et al American Trading & Produc- 98 tion Corp. 1957 2183
*63511-31876 Greer et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 99 1976 2129
11-31876 Greer et al v. A-C Product Liability Trust et al American Trading Transp. Co. 94 1928 2182
11-31876 Greer et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 100 1983 2177
11-31876 Greer et al v. A-C Product Liability Trust et al Amerada Hess Corp. 102 2037 2186
11-31879 Johnson et al v. A-C Product Liability Trust et al American Trading & Produc- 115 tion Corp. 1957 2183
11-31879 Johnson et al v. A-C Product Liability Trust et al American Overseas Marine 116 Corp. 1959 144, 2127
11-31879 Johnson et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 120 Not filed on 02-875 145
11-31879 Johnson et al v. A-C Product Liability Trust et al Amerada Hess Corp. 122 2037 2186
11-31880 Manuel et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 115 Not filed on 02-875 135
11-31888 Gordon et al v. A-C Product Liability Trust et al American Trading & Produc- 118 tion Corp. 1957 2183
11-31888 Gordon et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 121 Not filed on 02-875 148
11-31900 Gilyard v. A-C Product Liability Trust et al Amerada Hess Corp. 100 2037 2186
11-31901 Hooten et al v. A-C Product Liability Trust et al American Trading & Produc- 119 tion Corp. 1957 2183
11-31901 Hooten et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 121 Not filed on 02-875 158
11-31901 Hooten et al v. A-C Product Liability Trust et al Amerada Hess Corp. 124 2037 2186
11-31912 Miller v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 112 Not filed on 02-875 • 141
11-31912 Miller v. A-C Product Liability Trust et al American Trading Transp. Co. 100 1928 ■ 2182
11-31912 Miller v. A-C Product Liability Trust et al Amerada Hess Coi’p. 113 2037 2186
11-31912 Miller v. A-C Product Liability Trust et al Penn Attransco Corp. 152 2006 2184
11-31916 Groover et al v. A-C Product Liability Trust et al American Trading & Produc- 109 tion Corp. 1957 2183
11-31916 Groover et al v. A-C Product Liability Trust et al Attransco 105 1928 2182
11-31919 Dew et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 112 Not filed on 02-875 136
11-31919 Dew et al v. A-C Product Liability Trust et al American Trading Transp. Co. 105 1928 2182
11-31928 Reber et al v. A-C Product Liability Trust et al American Trading & Produc- 80 tion Corp. 1957 2183
*63611-31928 Reber et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 81 1976 2129
11-31928 Reber et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 82 1983 2177
11-31934 De La Fuente et al v. A-C Product Liability Trust et al American Trading & Produc- 103 tion Corp. 1957 2183
11-31934 De La Fuente et al v. A-C Product Liability Trust et al First Attransco Tanker Corp. 139 2001 141
11-31934 De La Fuente et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 108 Not filed on 02-875 129
11-31934 De La Fuente et al v. A-C Product Liability Trust et al Attransco 97 1928 2182
11-31944 Taylor et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 98 1976 2129
11-31944 Taylor et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 102 Not filed on 02-875 125
11-32017 Gonzalez v. A-C Product Laibility Trust et al Amerada Hess Corp. 109 2037 2186
11-32030 Twohig v. A-C Product Liability Trust et al Amerada Hess Corp. 101 2037 2186
11-32033 Duarte v. A-C Product Liability Trust et al Mystic Steamship Corporation 128 1976 2129
11-32033 Duarte v. A-C Product Liability Trust et al American Trading Transp. Co. 120 1928 2182
11-32033 Duarte v. A-C Product Liability Trust et al Martha’s Vineyard And Nan- 123 tucket 1917 149, 2135
11-32033 Duarte v. A-C Product Liability Trust et al Amerada Hess Corp. 131 2037 2186
11-32041 Sodders v. A-C Product Liability Trust et al American Trading & Produc- . 92 tion Corp. 1957 2183
11-32041 Sodders v. A-C Product Liability Trust et al American President Lines , 91 Ltd. 1956 2142
11-32044 Thompson v. A-C Product Liability Trust et al Amerada Hess Corp. 97 2037 2186
11-32061 Bruhl, et al v. A-C Product Liability Trust, et al American Trading & Produc- 100 tion Corp. 1957 2183
11-32061 Bruhl, et al v. A-C Product Liability Trust, et al Mystic Steamship Corporation 101 1976 2129
11-32061 Bruhl, et al v. A-C Product Liability Trust, et al National Bulk Carriers, Inc. 103 Not filed on 02-875 127
11-32061 Bruhl, et al v. A-C Product Liability Trust, et al Amerada Hess Corp. 105 2037 2186
11-32064 Miller v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 98 Not filed on 02-875 122
11-32064 Miller v. A-C Product Liability Trust et al American Trading Transp. Co. 88 1928 2182
11-32064 Miller v. A-C Product Liability Trust et al Penn Attransco Corp. 131 2006 2184
*63711-32065 Thomas v. A-C Product Liability Trust, et al American Trading & Produc- 113 tion Corp. 1957 2183
11-32065 Thomas v. A-C Product Liability Trust, et al Mystic Steamship Corporation 114 1976 2129
11-32065 Thomas v. A-C Product Liability Trust, et al National Bulk Carriers, Inc. 124 Not ¡Bled on 02-875 154
11-32065 Thomas v. A-C Product Liability Trust, et al Amerada Hess Corp. 122 2037 2186
11-32071 Donnell v. A-C Product Liability Trust et al American Trading Transp. Co. 81 1928 2182
11-32071 Donnell v. A-C Product Liability Trust et al Amerada Hess Corp. 95 2037 2186
11-32085 Lane et al v. A-C Product Liability Trust et al American Trading Transp. Co. 89 1928 2182
11-32136 Bagby et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 121 Not filed on 02-875 151
11-32137 Clemmons et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 102 1976 2129
11-32137 Clemmons et al v. A-C Product Liability Trust et al Weyerhaeuser 103 1962 2143,118
11-32137 Clemmons et al v. A-C Product Liability Trust et al American President Lines Ltd. 101 1956 2142
11-32142 Whalen et al v. A-C Product Liability Trust et al National Bulk-Carriers, Inc. 88 Not filed on 02-875 112
11-32154 Macqueston v. A-C Product Liability Trust et al American Trading & Production Corp. 70 1957 2183
11-32174 Miller v. A-C Product Liability Trust et al Amerada Hess Corp. 74 2037 2186
11-32177 Sullivan et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 106 Not filed on 02-875 128
11-32185 Manuel et al v. A-C Product Liability Trust et al American Trading & Production Corp. 106 1957 2183
11-32185 Manuel et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. Ill Not filed on 02-875 141
11-32186 Davis et al v. A-C Product Liability Trust et al Amerada Hess Corp. 100 2037 2186
11-32199 Wynne et al v. A-C Product Liability Trust et al Weyerhaeuser 71 1962 2143, 83
11-32232 Worthy v. A-C Product Liability Trust et al American Trading & Production Corp. 127 1957 2183
11-32232 Worthy v. A-C Product Liability Trust et al American President Lines Ltd. 125 1956 2142
11-32232 Worthy v. A-C Product Liability Trust et al Amerada Hess Corp. 131 2037 2186
11-32247 Guyton et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 131 Not filed on 02-875 156
11-32255 Ferrari v. A-C Product Liability Trust et al Amerada Hess Co2-p. 119 2037 2186
*63811-32278 Suits v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 115 Not filed on 02-875 144
11-32278 Suits v. A-C Product Liability Trust et al Eastern Gas & Fuel 108 1983 2177
11-32292 Da Costa et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 123 1976 2129
11-32292 Da Costa et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 126 Not filed on 02-875 158
11-32292 Da Costa et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 124 1983 2177
11-32293 Orchard et al v. A-C Product Liability Trust et al American Trading & Production Corp. 101 1957 2183
11-32293 Orchard et al v. A-C Product Liability Trust et al Attranseo, Inc. 94 1928 2182
11-32293 Orchard et al v. A-C Product Liability Trust et al Amerada Hess Corp. 108 2037 2186
11-32309 Wilson et al v. A-C Product Liability Trust et al Amerada Hess Corp. 83 2037 2186
11-32318 Larsen et al v. A-C Product Liability Trust et al American Trading & Production Corp. 108 1957 2183
11-32346 Henry v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 87 Not filed on 02-875 111
11-32369 Martell v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 90 Not filed on 02-875 107
11-32371 Haas et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 87 Not filed on 02-875 109
11-32376 Elliott et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 91 Not filed on 02-875 107
11-32391 Richardson v. A-C Product Liability Trust et al American Trading & Production Corp. 125 1957 2183
11-32391 Richardson v. A-C Product Liability Trust et al Transoceanic Cable Ship Company, Inc. 131 1990 154
11-32391 Richardson v. A-C Product Liability Trust et al Amerada Hess Corp. 128 2037 2186
11-32560 Steptoe et al v. A-C Product Liability Trust et al American Trading & Production Corp. 107 1957 2183
11-32560 Steptoe et al v. A-C Product Liability Trust et al Attranseo, Inc. 102 1928 2182
11-32579 Bourbon et al v. A-C Product Liability Trust et al Amerada Hess Corp. 67 2037 2186
11-32594 Woods et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 115 Not filed on 02-875 147
11-32598 Guidry et al v. A-C Product Liability Trust et al American Trading & Production Corp. 81 1957 2183
11-32601 Ingebretsen v. A-C Product Liability Trust et al American President Lines Ltd. 90 1956 2142
11-32601 Ingebretsen v. A-C Product Liability Trust et al Pacific Coast Transport Co. 92 1974 118,2132
*63911-32653 Grossman et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 97 Not filed on 02-875 124
11-32658 Hardy et al v. American Eagle Tanker et al American Trading & Produc- 120 tion Corp. 1957 2183
11-32658 Hardy et al v. American Eagle Tanker et al Eastern Gas & Fuel 121 1983 2177
11-32658 Hardy et al v. American Eagle Tanker et al Amerada Hess Corp. 124 2037 2186
11-32660 Brown et al v. A-C Product Liability Trust et al American Trading & Produc- 100 tion Corp. 1957 2183
11-32665 Jones et al v. A-C Product Liability Trust et al Mystic Steamship Corporation 84 1976 2129
11-32665 Jones et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 85 1983 2177
11-32665 Jones et al v. A-C Product Liability Trust et al Amerada Hess Corp. 91 2037 2186
11-32673 Odom et al v. Foster Wheeler Energy Corporation et al American Trading Transp. Co. 85 1928 2182
11-32673 Odom et al v. Foster Wheeler Energy Corporation et al Amerada Hess Corp. 92 2037 2186
11-32679 Bise et al v. A-C Product Liability Trust et al American Trading & Produc- 108 tion Corp. 1957 2183
11-32679 Bise et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 112 Not filed on 02-875 146
11-32679 Bise et al v. A-C Product Liability Trust et al Eastern Gas & Fuel 110 1983 2177
11-32679 Bise et al v. A-C Product Liability Trust et al Amerada Hess Corp. 116 2037 2186
11-32702 Hammons et al v. A-C Product Liability Trust et al American Trading & Produc- 78 tion Corp. 1957 2183
11-32737 Reed et al v. Foster Wheeler Company et al National Bulk Carriers, Inc. 99 Not filed on 02-875 116
11-32737 Reed et al v. Foster Wheeler Company et al Attransco, Incorporated 91 1928 2182
11-32764 Todd et al v. Foster Wheeler Company et al Amerada Hess Corp. 96 2037 2186
11-32774 Schroeder et al v. Acands, Inc. et al American Trading & Produc- 137 tion Corp. 1957 2183
11-32774 Schroeder et al v. Acands, Inc. et al Mystic Steamship Corporation 140 1976 2129
11-32774 Schroeder et al v. Acands, Inc. et al Attransco, Inc. 129 1928 2182
11-32774 Schroeder et al v. Acands, Inc. et al American President Lines 138 Ltd. 1956 2142
11-32774 Schroeder et al v. Acands, Inc. et al Eastern Gas & Fuel 142 1983 2177
11-32774 Schroeder et al v. Acands, Inc. et al National Bulk Carriers, Inc. 147 Not filed on 02-875 180
*64011-32774 Schroeder et al v. Acands, Inc. et al Amerada Hess Corp. 148 2037 2186
11-32798 Passmore et al v. Foster Wheeler Company et al American Trading & Produc- 115 tion Corp. 1957 2183
11-32798 Passmore et al v. Foster Wheeler Company et al Attransco, Inc. 110 1928 2182
11-32813 Rumph et al v. Amercargo Inc. et al Amerada Hess Corp. 2037 2186
11-32827 Miller v. A.P. Green Industries, Inc. et al American Trading & Produc- 108 tion Corp. 1957 2183
11-32827 Miller v. A.P. Green Industries, Inc. et al National Bulk Carriers, Inc. 113 Not filed on 02-875 140
11-32859 Collins v. Albatross Steamship Co. et al Amerada Hess Corp. 73 2037 2186
11-32861 Wells et al v. Acands, Inc. et al American Trading Transp. Co. 86 1928 2182
11-32883 Miller v. A-C Product Liability Trust et al Amerada Hess Corp. 92 2037 2186
11-32901 Kennedy et al v. A-C Product Liability Trust et al American Trading & Produc- 100 tion Corp. 1957 2183
11-32901 Kennedy et al v. A-C Product Liability Trust et al Amerada Hess Corp. 105 2037 2186
11-32909 Cook et al v. Acands, Inc. et al American Trading & Produc- 108 tion Corp. 1957 2183
11-32909 Cook et al v. Acands, Inc. et al Eastern Gas & Fuel 110 1983 2177
11-32943 Bruce et al v. Luckenbaeh International Corp. et al American Trading & Produc- 118 tion Corp. 1957 2183
11-32976 Moody et al v. American Oil Co. et al National Bulk Carriers, Inc. 124 Not filed on 02-875 148
11-32984 Kempton et al v. Foster Wheeler Company et al American Trading & Produc- 116 tion Corp. 1957 2183
11-33009 Rodriquez-Dias et al v. Acands, Inc. et al American Trading & Produc- 124 tion Corp. 1957 2183
11-33009 Rodriquez-Dias et al v. Acands, Inc. et al National Bulk Carriers, Inc. 128 Not filed on 02-875 152
11-33009 Rodriquez-Dias et al v. Acands, Inc. et al Amerada Hess Corp. 129 2037 2186
11-33034 Daniels et al v. Foster Wheeler Company et al Attransco, Incorporated 94 1928 2182
11-33043 Brathwaite et al v. American Foreign Lines et al American Trading & Produc- 119 tion Corp. 1957 2183
11-33043 Brathwaite et al v. American Foreign Lines et al American Trading Transp. Co. Ill 1928 2182
11-33047 Gillikin et al v. Alcoa et al Weyerhaeuser 119 1962 214 3,140
11-33047 Gillikin et al v. Alcoa et al American President Lines 116 Ltd. 1956 2142
11-33116 Biasi et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 83 Not filed on 02-875 110
*64111-33141 Yglesias et al v. Amerada Hess Corp. et al American Trading & Production Corp. 1957 2183
11-33141 Yglesias et al v. Amerada Hess Corp. et al American Trading Transp. Co. 83 1928 2182
11-33141 Yglesias et al v. Amerada Hess Corp. et al Amerada Hess Corp. 91 2037 2186
11-33155 Price et al v. Foster Wheeler Company et al American Trading & Produc- 124 tion Corp. 1957 2183
11-33155 Price et al v. Foster Wheeler Company et al National Bulk Carriers, Ine. 128 Not filed on 02-875 158
11-33155 Price et al v. Foster Wheeler Company et al American President Lines 125 Ltd. 1956 2142
11-33165 Sutherland v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 142 Not filed on 02-875 168
11-33173 Ferrell v. Foster Wheeler Company et al Amerada Hess Corp. 94 2037 2186
11-33182 Hadsock v. A-C Product Liability Trust et al American Trading Transp. Co. 93 1928 2182
11-33182 Hadsock v. A-C Product Liability Trust et al Amerada Hess Corp. 107 2037 2186
11-33182 Hadsock v. A-C Product Liability Trust et al Third Attransco Tanker Corp. 132 2013 2185
11-33240 Linscomb et al v. Albatross Steamship Co. et al American Trading & Produc- 88 tion Corp. 1957 2183
11-33240 Linscomb et al v. Albatross Steamship Co. et al Amerada Hess Corp. 91 2037 2186
11-33273 King et al v. A-C Product Liability Trust et al Amerada Hess Corp. 80 2037 2186
11-33294 Miller v. A-C Product Liability Trust et al Amerada Hess Corp. 78 2037 2186
11-33310 Creighton v. Acands, Inc. et al American Trading & Produc- 56 tion Corp. 1957 2183
11-33310 Creighton v. Acands, Inc. et al Amerada Hess Corp. 58 2037 2186
11-33363 Glover Et. Al. v. Foster Wheeler Company Et. Al. National Bulk Carriers, Inc. 86 Not filed on . 02-875 106
11-33363 Glover Et. Al. v. Foster Wheeler Company Et. Al. Amerada Hess Corp. 2037 2186
11-33457 Artis et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 98 Not filed on 02-875 124
11-33458 Trampe et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 106 Not filed on 02-875 125
11-33470 Watson v. Westchester Marine Inc. et al American Trading & Produc- 84 tion Corp. 1957 2183
11-33470 Watson v. Westchester Marine Inc. et al National Bulk Carriers, Inc. 87 Not filed on 02-875 110
11-33470 Watson v. Westchester Marine Inc. et al American Trading Transp. Co. 78 1928 2182
11-33478 Grant et al v. A-C Product Liability Trust et al Weyerhaeuser 95 1962 2143,108
*64211-33478 Grant et al v. A-C Product Liability Trust et al American President Lines 93 Ltd. 1956 2142
11-33487 Allen v. Foster Wheeler Company et al Mystic Steamship Corporation 112 1976 2129
11-33487 Allen v. Foster Wheeler Company et al National Bulk Carriers, Inc. 115 Not filed on 02-875 147
11-33487 Allen v. Foster Wheeler Company et al American Trading Transp. Co. 104 1928 2182
11-33487 Allen v. Foster Wheeler Company et al Eastern Gas & Fuel 114 1983 2177
11-33487 Allen v. Foster Wheeler Company et al Amerada Hess Corp. 120 2037 2186
11-33499 Branch et al v. American Export Isbrandtsen et al Mystic Steamship Corporation 88 1976 2129
11-33499 Branch et al v. American Export Isbrandtsen et al American Trading Transp. Co. 83 1928 2182
11-33499 Branch et al v. American Export Isbrandtsen et al Eastern Gas & Fuel 89 1983 2177
11-33499 Branch et al v. American Export Isbrandtsen et al National Bulk Carriers, Inc. 91 Not filed on 02-875 121
11-33506 Miller v. A-C Product Liability Trust et al American President Lines 72 Ltd. 1956 2142
11-33516 Smith et al v. Acands, Inc. et al National Bulk Carriers, Inc. 103 N/A — Filed by atty 150
11-33516 Smith et al v. Acands, Inc. et al Amerada Hess Corp. 115 2037 2186
11-33520 Hansen v. Acands, Inc. et al American Trading & Production Corp. 1957 2183
11-33520 Hansen v. Acands, Inc. et al Weyerhaeuser 66 1962 2143, 86
11-33520 Hansen v. Acands, Inc. et al Amerada Hess Corp. 67 2037 2186
11-33566 Marsonek et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 86 Not filed on 02-875 107
11-33566 Marsonek et al v. A-C Product Liability Trust et al Amerada Hess Corp. 87 2037 2186
11-33579 Scott et al v. A-C Product Liability Trust et al American Trading & Produc- 73 tion Corp. 1957 2183
11-33593 Osborne v. A-C Product Liability Trust et al Eastern Gas & Fuel 76 1983 2177
11-33620 Darling et al v. A-C Product Liability Trust et al National Bulk Carriers, Inc. 116 Not filed on 02-875 151
11-33620 Darling et al v. A-C Product Liability Trust et al Amerada Hess Corp. 122 2037 2186
11-33623 Damon, Sr. v. A-C Product Liability Trust et al American Trading & Produc- 89 tion Corp. 1957 2183
11-33705 Scott v. Amerada Hess Corp. et al Amerada Hess Corp. 103 2037 2186
11-33773 Francisco O. Torres et al v. Amerada Hess Corp. et al Amerada Hess Corp. 101 2037 2186
*64311-33773 Torres et al v. Amerada Hess Corp. et al Attransco 97 1928 2182
11-33797 Menendez et al v. American Export Lines Inc. et al Attransco 77 1928 2182
11-33797 Menendez et al v. American Export Lines Inc. et al Amerada Hess Corp. 85 2037 2186
11-33799 Preston et al v. ACS Industries, Inc. et al National Bulk Carriers, Inc. 90 Not filed on 02-875 121
11-33799 Preston et al v. ACS Industries, Inc. et al Amerada Hess Corp. 91 2037 2186
11-33850 Clark et al v. Amoco Shipping Co. et al Victory Carriers Inc. 83 49 102
11-33872 Washington et al v. A-C Product Liability Trust et al American Trading Transp. Co. 69 1928 2182
11-33937 Smith v. A-C Product Liability Trust et al American Trading Transp. Co. 107 1928 2182
11-33937 Smith v. A-C Product Liability Trust et al Amerada Hess Corp. 115 2037 2186
11-41832 Christopher v. A-C Product Liability Trust Amerada Hess Corp. 69 2037 2186
11-55427 Mcdougall v. Foster Wheeler Company Amerada Hess Corp. 73 2037 2186
11-55853 Ramirez v. A-C Product Liability Trust National Bulk Carriers, Inc. 89 Not filed on 02-875 112
11-55853 Ramirez v. A-C Product Liability Trust Amerada Hess Corp. 90 2037 2186
11-56823 Bradwell et al v. A-C Product Liability Trust American Trading & Produc- 71 tion Corp. 1957 2183
11-56823 Bradwell et al v. A-C Product Liability Trust Mystic Steamship Corporation 72 1976 2129
11-56823 Bradwell et al v. A-C Product Liability Trust National Bulk Carriers, Inc. 73 Not filed on 02-875 104
11-56823 Bradwell et al v. A-C Product Liability Trust Amerada Hess Corp. 77 2037 2186
11-56886 Renfro Sr. et al v. A-C Product Liability Trust Amerada Hess Corp. 80 2037 2186
11-58359 Kirkland v. A-C Product Liability Trust National Bulk Carriers, Inc. 112 Not filed on 02-875 137
11-58359 Kirkland v. A-C Product Liability Trust American Trading Transp. Co. 103 1928 2182
11-58359 Kirkland v. A-C Product Liability Trust American President Lines 109 Ltd. 1956 2142
11-58643 Alexander et al v. Foster Wheeler Company National Bulk Carriers, Inc. 75 Not filed on 02-875 95
11-58643 Alexander et al v. Foster Wheeler Company Eastern Gas & Fuel 73 1983 2177
11-58643 Alexander et al v. Foster Wheeler Company Amerada Hess Corp. 77 2037 2186
*644Case Number Caption Filed By 02-875 Corresponding Corresponding Doc. Entry for Response No. Motion Entry
09-30270 Vetsikas v. A-C Product Liability Trust et al Arco Arco Marine Inc. Arco Transportion Atlantic Rich-field Co. 113 Not filed on 2061 02-875
09-30303 Miller v. A-C Product Liability Trust et al Atlantic Refining Company Atlantic Richfield Co. 145 Not filed on 02-875 2061
09-91137 Battel (Clements) et al v. A-C Product Liability Trust et al Sinclair Refining Company 131 Not filed on 02-875 2061
09-91201 Peebles (Lofton) et al v. A-C Product Liability Trust et al Atlantic Richfield Co. 102 Not filed on 02-875 2061
10-30028 Perna v. A-C Product Liability Trust et al Arco Arco Marine Inc. Arco Transportion Atlantic Rich-field Co. 82 Not filed on 02-875 2061
10-30040 Miller v. A-C Product Liability Trust et al Atlantic Refining Company 110 Not filed on 02-875 2061
11-30132 Batura v. A-C Product Liability Trust et al Arco Marine Inc. Arco Trans-portion Atlantic Richfield Co. 101 Not filed on 02-875 2061
11-30186 Brown v. Foster Wheeler Company et al Sinclair Refining Company 96 Not filed on 02-875 2061
11-30210 Campagnini et al v. A-C Product Liability Trust et al Sinclair Refining Company 119 Not filed on 02-875 2061
11-30253 Fexer et al v. A-C Product Liability Trust et al Sinclair Refining Company 160 Not filed on 02-875 2061
11-30283 Gallegos et al v. A-C Product Liability Trust et al Sinclair Refining Company 109 Not filed on 02-875 2061
11-30322 Cutting et al v. A-C Product Liability Trust et al Arco Arco Marine Inc. Arco Transportion Atlantic Rich-field Co. 86 Not filed on 02-875 2061
11-30332 Davis et al v. Foster Wheeler Co. et al Conoco Inc. Continental Steamship Co. Sinclair Oil Corp. Sinclair Refining Comnany 120 Not filed on 02-875 2061
11-30347 Dempster v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 92 Not filed on 02-875 2061
11-30370 Gomes et al v. A-C Product Liability Trust et al Conoco Inc. Conoco Marine Corp. Pocahantas Steamship Company Sinclair Refining Company 122 Not filed on 02-875 2061
11-30394 Guillory et al v. A-C Product Liability Trust et al Sinclair Refining Company 124 Not filed on 02-875 2061
11-30411 Hardeman et al v. Foster Wheeler Company et al Sinclair- Oil Company 125 Not filed on 02-875 2061
11-30417 Hart et al v. A-C Product Liability Trust Conoco Inc. Continental Steamship Co. 128 Not filed on 02-875 2061
11-30432 Hernandez et al v. A-C Product Liabiility Trust et al Sinclair Oil Company Sinclair Oil Corp. Sinclair Refining Company 137 Not filed on 02-875 2061
*64511-30443 Holmes et al v. A-C Product Liability Trust et al Sinclair Refining Company Not filed on 02-875 2061
11-30460 Elliott v. Foster Wheeler Company et al Conoco Inc. Pocahantas 119 Not filed on Steamship Company Sinclair 02-875 Refining Company 2061
11-30463 Enfinger v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 92 Not filed on 02-875 2061
11-30464 English et al v. Foster Wheeler Company et al Concoo Inc. Pocahantas Steamship Company Sinclair Refining Company 97 Not filed on 02-875 2061
11-30482 Martin v. A-C Product Liability Trust et al Sinclair Refining Company 90 Not filed on 02-875 2061
11-30485 Martinez v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 130 Refining Company Not filed on 02-875 2061
11-30491 Mccabe et al v. A-C Product Liability Trust et al Richfield Oil Corporation 113 Not filed on 02-875 2061
11-30506 Mcgee v. A-C Product Liability Trust et al Atlantic Refining Company 91 Not filed on 02-875 2061
11-30509 Mckaig v. A-C Product Liability Trust et al Alantic Refining Company 100 Not filed on 02-875 2061
11-30601 Palys v. A-C Product Liability Trust et al Arco Arco Marine Inc. 104 Not filed on 02-875 2061
11-30608 Pasilong v. A-C Product Liability Trust et al Atlantic Richfield Co. 92 Not filed on 02-875 2061
11-30609 Paul et al v. Foster Wheeler Co. et al Sinclair Refining Company 140 Not filed on 02-875 2061
11-30617 Bartel(Hopkins), et al v. A-C Product Liability Trust et al Sinclair Refining Company 114 Not filed on 02-875 2061
11-30650 Johnson v. A-C Product Liability Trust et al Sinclair Refining Company 152 Not filed on 02-875 2061
11-30667 Jordan et al v. A-C Product Liability Trust et al Sinclair Refining Company 139 Not filed on 02-875 2061
11-30699 Larson et al v. A-C Product Liability Trust et al Richfield Oil Corporation 129 Not filed on 02-875 2061
11-30754 Stigler v. A-C Product Liability Trust et al Sinclair Oil Corp. 138 Not filed on 02-875 2061
11-30788 Truesdell et al v. A-C Product Liability Trust et al Sinclair Refining Company 118 Not filed on 02-875 2061
11-30827 Waters et al v. Foster Wheeler Company et al Pocahantas Steamship Company Sinclair Refining Company 101 Not filed on 02-875 2061
11-30835 Welty et al v. A-C Product Liability Trust et al Richfield Oil Corporation 93 Not filed on 02-875 2061
11-30863 Worsley et al v. A-C Product Liability Trust et al Sinclair Refining Company 154 Not filed on 02-875 2061
11-30893 Pires v. A-C Product Liability Trust et al Arco Marine Inc. 107 Not filed on 02-875 2061
11-30909 Quinones et al v. A-C Product Liability Trust et al Conoco Inc. Pocahantas Steamship Company 77 Not filed on 02-875 2061
*64611-30916 Raines et al v. Foster Wheeler Company et al Sinclair Refining Company 80 Not filed on 02-875 2061
11-30941 Miller et al v. A-C Product Liability Trust et al Sinclair Refining Company 115 Not filed on 02-875 2061
11-30961 Rodgers et al v. A-C Product Liability Trust et al Pocahantas Steamship Com- 115 pany Not filed on 02-875 2061
11-31010 Smith et al v. A-C Product Liability Trust et al Atlantic Refining Company 134 Not filed on 02-875 2061
11-31014 Smith v. A-C Product Liability Trust et al Sinclair Oil Corp. 112 Not filed on 02-875 2061
11-31025 Arceneaux et al v. A-C Product Liability Trust et al Sinclair Refining Company 120 Not filed on 02-875 2061
11-31026 Arespe et al v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 122 Refining Company Not filed on 02-875 2061
11-31027 Artis v. A-C Product Liability Trust et al Conoco Inc. Pocahantas Steamship Company Sinclair Refining Company 125 Not filed on 02-875 2061
11-31030 Boden et al v. A-C Product Liability Trust et al Atlantic Refining Company 125 Not filed on 02-875 2061
11-31047 Carlson et al v. A-C Product Liability Trust et al Atlantic Refining Company 89 Not filed on 02-875 2061
11-31056 Catacalos et al v. A-C Product Liability Trust Sinclair Refining Company 96 Not filed on ■02-875 2061
11-31088 Trahan et al v. A-C Product Liability Trust et al Sinclair Refining Company 138 Not filed on 02-875 2061
11-31105 Woodson et al v. A-C Product Liability Trust et al Sinclair Refining Company 94 Not filed on 02-875 2061
11-31152 Resendez et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 106 Not filed on 02-875 2061
11-31198 Flores v. A-C Product Liability Trust et al Pocahantas Steamship Company 86 Not filed on 02-875 2061
11-31226 Hartwell et al v. Foster Wheeler Company et al Sinclair Oil Corp. Sinclair Refining Company 130 Not filed on 02-875 2061
11-31286 Fruge et al v. A-C Product Liability Trust et al Continental Steamship Co. Sinclair Refining Company 103 Not filed on 02-875 2061
11-31308 Mcdade v. A-C Product Liability Trust et al Sinclair Refining Company 69 Not filed on 02-875 2061
11-31365 Miller v. A-C Product Liability Trust et al Conoco Inc. Continental Oil Company Hareon S.S. Co., Inc. Sinclair Refining Company 122 Not filed on 02-875 2061
11-31496 Fowler et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. Sinclair Oil Corp. Sinclair Refining Company 149 Not filed on 02-875 2061
11-31497 Freeman et al v. A-C Product Liability Trust et al Atlantic Refining Company 117 Not filed on 02-875 2061
11-31528 Harmond et al v. A-C Product Liability Trust et al Conoco Inc. Continental Oil Company Sinclair Refining Company 100 Not filed on 02-875 2061
*64711-31558 Miller v. A-C Product Liability Trust et al Sinclair Refining Company 100 Not filed on 02-875 2061
11-31669 Stratton v. A-C Product Liability Trust, et al. Sinclair Refining Company 146 Not filed on 02-875 2061
11-31728 Guy et al v. A-C Product Liability Trust et al Sinclair Refining Company 89 Not filed on 02-875 2061
11-31734 Atson et al v. A-C Product Liability Trust et al Sinclair Refining Company 99 Not filed on 02-875 2061
11-31748 Taman v. Foster Wheeler Company et al Sinclair Refining Company 124 Not filed on 02-875 2061
11-31828 Briggs et al v. A-C Product Liability Trust et al Richfield Oil Corporation 178 Not filed on 02-875 2061
11-31837 Wilcox et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 144 Not filed on 02-875 2061
11-31853 Perez et al v. A-C Product Liability Trust et al Sinclair Oil Company 124 Not filed on 02-875 2061
11-31855 Highsmith et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 105 Not filed on 02-875 2061
11-31864 Dallas et al v. A-C Product Liability Trust et al Sinclair Refining Company 94 Not filed on 02-875 2061
11-31879 Johnson et al v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 127 Refining Company Not filed on 02-875 2061
11-31888 Gordon et al v. A-C Product Liability Trust et al Sinclair Refining Company 127 Not filed on 02-875 2061
11-31901 Hooten et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. Pocahantas Steamship Company Sinclair Refining Company 130 Not filed on 02-875 2061
11-31912 Miller v. A-C Product Liability Trust et al Sinclair Refining Company 119 Not filed on 02-875 2061
11-31919 Dew et al v. A-C Product Liability Trust et al Sinclair Refining Company 118 Not filed on 02-875 2061
11-31925 Evans et al v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 98 Refining Company Not filed on 02-875 2061
11-31928 Reber et al v. A-C Product Liability Trust et al Conoco Inc. Pocahantas 90 Steamship Company Not filed on 02-875 2061
11-31944 Taylor et al v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 105 Refining Company Not filed on 02-875 2061
11-32033 Duarte v. A-C Product Liability Trust et al Sinclair Refining Company 134 Not filed on 02-875 2061
11-32039 Franklin v. A-C Product Liability Trust et al Sinclair Refining Company 114 Not filed on 02-875 2061
11-32064 Miller v. A-C Product Liability Trust et al Sinclair Oil Corp. 102 Not filed on 02-875 2061
11-32065 Thomas v. A-C Product Liability Trust, et al Sinclair Refining Company 129 Not filed on 02-875 2061
11-32133 Hawkins et al v. A-C Product Liability Trust et al Atlantic Refining Company 87 Not filed on 02-875 2061
11-32136 Bagby et al v. A-C Product Liability Trust et al Sinclair Oil Corp. Sinclair Re- 131 fining Company Not filed on 02-875 2061
*64811-32177 Sullivan et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 110 Not filed on 02-875 2061
11-32185 Manuel et al v. A-C Product Liability Trust et al Harcon S.S. Co., Inc. Sinclair Refining Company 118 Not filed on 02-875 2061
11-32186 Davis et al v. A-C Product Liability Trust et al Sinclair Oil Corp. Sinclair Refining Company 104 Not filed on 02-875 2061
11-32232 Worthy v. A-C Product Liability Trust et al Atlantic Richfield Co. 135 Not filed on 02-875 2061
11-32247 Guyton et al v. A-C Product Liability Trust et al Sinclair Refining Company 136 Not filed on 02-875 2061
11-32278 Suits v. A-C Product Liability Trust et al Conoco Inc. Harcon S.S. Co., 119 Inc. Pocahantas Steamship Company Sinclair Refining Company Not filed on 02-875 2061
11-32292 Da Costa et al v. A-C Product Liability Trust et al Conoco Inc. Continental Oil 135 Not filed on Company Pocahantas Steam- 02-875 ship Co. 2061
11-32293 Orchard et al v. A-C Product Liability Trust et al Sinclair Refining Company 113 Not filed on 02-875 2061
11-32309 Wilson et al v. A-C Product Liability Trust et al Conoco Inc. Continental Oil 86 Company Not filed on 02-875 2061
11-32316 Sutliff et al v. A-C Product Liability Tust et al Sinclair Refining Company 87 Not filed on 02-875 2061
11-32335 Dianna et al v. A-C Product Liability Tust et al Atlantic Refining Company 89 Not filed on 02-875 2061
11-32346 Henry v. A-C Product Liability Trust et al Sinclair Refining Company 92 Not filed on 02-875 2061
11-32360 Bartel v. American Oil Co., Et. Al. Sinclair Refining Company 116 Not filed on 02-875 2061
11-32381 Bell et al v. A-C Product Liability Trust et al Sinclair Oil Corp. Sinclair Re- 99 fining Company Not filed on 02-875 2061
11-32391 Richardson v. A-C Product Liability Tust et al Sinclair Oil Company Sinclair Refining Company 133 Not filed on 02-875 2061
11-32478 Lachappelle v. A-C Product Liability Tust et al Atlantic Refining Company 130 Not filed on 02-875 2061
11-32560 Steptoe et al v. A-C Product Liability Trust et al Sinclair Refining Company 116 Not filed on 02-875 2061
11-32592 Molitor et al v. A-C Product Liability Tust et al Atlantic Refining Company 97 Not filed on 02875 2061
11-32594 Woods et al v. A-C Product Liability Tust et al Conoco Inc. Continental Oil Company Sinclair Oil Corp. Sinclair Refining Company 120 Not filed on 02-875 2061
11-32601 Ingebretsen v. A-C Product Liability Trust et al Western Hemisphere Corp. 100 Not filed on 02-875 2061
11-32653 Grossman et al v. A-C Product Liability Trust et al Sinclair Refining Company 104 Not filed on 02-875 2061
11-32658 Hardy et al v. American Eagle Tanker et al Pocahantas Steamship Company Pocahantas Fuel Company, Inc. 128 Not filed on 02-875 2061
11-32660 Brown et al v. A-C Product Liability Tust et al Harcon S.S. Co., Inc. Sinclair Refining Company 110 Not filed on 02-875 2061
*64911-32679 Bise et al v. A-C Product Liability Trust et al Sinclair Refining Company 123 Not filed on 02-875 2061
11-32764 Todd et al v. Foster Wheeler Company et al Atlantic Refining Company 99 Sinclair Refining Company Not filed on 02-875 2061
11-32774 Schroeder et al v. Acands, Inc. et al Sinclair Refining Company 153 Not filed on 02-875 2061
11-32827 Miller v. A.P. Green Industries, Inc. et al Sinclair Refining Company 118 Not filed on 02-875 2061
11-32883 Miller v. A-C Product Liability Trust et al Sinclair Refining Company 96 Not filed on 02-875 2061
11-32884 Keys v. A-C Product Liability Trust et al Arco Marine Inc. 80 Not filed on 02-875 2061
11-32901 Kennedy et al v. A-C Product Liability Trust et al Sinclair Oil Company Sinclair 108 Refining Company Not filed on 02-875 2061
11-32909 Cook et al v. Acands, Inc. et al Conoco Inc. Pocahantas 116 Not filed on Steamship Company Sinclair 02-875 Refining Company 2061
11-32943 Bruce et al v. Luckenbach International Corp. et al Conoco Inc. Continental Oil 124 Company Not filed on 02-875 2061
11-32984 Kempton et al v. Foster Wheeler Company et al Conoco Inc. Conoco Oil Conti- 123 Not filed on nental Steamship Co. Sinclair 02-875 Refining Company 2061
11-33009 Rodriquez-Dias et al v. Acands, Inc. et al Sinclair Oil Corp. Sinclair Re- 132 fining Company Not filed on 02-875 2061
11-33043 Brathwaite et al v. American Foreign Lines et al Conoco Inc. Continental Oil 125 Company Not filed on 02-875 2061
11-33116 Biasi et al v. A-C Product Liability Trust et al Continental Oil Company 92 Harcon S.S. Co., Inc. Not filed on 02-875 2061
11-33155 Price et al v. Foster Wheeler Company et al Richfield Oil Corporation 133 Not filed on 02-875 2061
11-33165 Sutherland v. A-C Product Liability Trust et al Sinclair Refining Company 145 Not filed on 02-875 2061
11-33169 Fernandez v. Foster Wheeler Company et al Atlantic Richfield Co. 79 Not filed on 02-875 2061
11-33173 Ferrell v. Foster Wheeler Company et al Sinclair Refining Company 98 Not filed on 02-875 2061
11-33240 Linscomb et al v. Albatross Steamship Co. et al Sinclair Oil Corp. Sinclair Re- 94 fining Company Not filed on 02-875 2061
11-33296 Miller v. Sinclair Refining Company et al Sinclair Refining Company 44 Not filed on 02-875 2061
11-33334 Meade et al v. A-C Product Liability Trust et al Atlantic Refining Company 108 Not filed on 02-875 2061
11-33371 Van Winkle et al v. A-C Product Liability Trust et al Pocahantas Steamship Com- 91 pany Not filed on 02-875 2061
11-33457 Artis et al v. A-C Product Liability Trust et al Sinclair Refining Company 106 Not filed on 02-875 2061
11-33470 Watson v. Westchester Marine Inc. et al Sinclair Refining Company 91 Not filed on 02-875 2061
11-33499 Branch et al v. American Export Isbrandtsen et al Conoco Inc. Pocahantas Steamship Company 100 Not filed on 02-875 2061
*65011-33516 Smith et al v. Acands, Inc. et al Atlantic Refining Company Conoco Oil Co. Conoco Inc. Continental Seamship Co. Harcon S.S. Co., Inc. Pocahantas Steamship Company 122 Not filed on 02-875 2061
11-33520 Hansen v. Acands, Inc. et al Sinclair Navigation Company Sinclair Refining Company 71 Not filed on 02-875 2061
11-33593 Osborne v. A-C Product Liability Trust et al Conoco Inc. Pocahantas Steamship Company 80 Not filed on 02-875 2061
11-33594 Whitfield v. A-C Product Liability Trust et al Atlantic Refining Company 75 Not filed on 02-875 2061
11-33620 Darling et al v. A-C Product Liability Trust et al Conoco Inc. Continental Steamship Co. 128 Not filed on 02-875 2061
11-33623 Damon, Sr. v. A-C Product Liability Trust et al Continental Oil Company Pocahantas Fuel Company, Inc. 97 Not filed on 02-875 2061
11-33637 Prather et al v. United States Lines Inc. Reorganization Trust et al Sinclair Oil Corp. Not filed on 02-875 2061
11-33799 Preston et al v. ACS Industries, Inc. et al Continental Oil Company Sinclair Oil Corp. Sinclair Refining Company 97 Not filed on 02-875 2061
11-37937 Daly v. A-C Product Liability Trust Atlantic Richfield Co. BP Corporation N.A. Sinclair Oil Corp. Sinclair Refining Company Not filed on 02-875 2061
11-55853 Ramirez v. A-C Product Liability Trust Sinclair Refining Company 93 Not filed on 02-875 2061
11-56823 Bradwell et al v. A-C Product Liability Trust Conoco Inc. Continental Oil Company Pocahantas Steamship Company Sinclair Oil Company Sinclair Refining Company 83 Not filed on 02-875 2061
11-58359 Kirkland v. A-C Product Liability Trust Sinclair Refining Company 117 Not filed on 02-875 2061

. The 565 motions comprise the following categories.
There are 418 motions to dismiss for lack of personal jurisdiction that argue that there is a lack of personal jurisdiction over the filing defendants. Some of these motions make the alternative argument that their motions to dismiss should be granted due to insufficient service of process. As the Court today grants the motions to dismiss for lack of personal jurisdiction, the Court need not reach the issue of whether service was insufficient in those particular cases.
There are 147 motions that are styled as motions to dismiss due to improper service of process. These motions argue that although there was some attempt at service of process, plaintiffs deviated from the applicable rules and thus service was improper.
Initially, there were sixteen motions to dismiss that argued that there was no record of service whatsoever (i.e., there was insufficient service). The parties have resolved those motions, so the Court need not reach the issue of whether service was insufficient in those cases.


. The MARDOC cases account for approximately 2,671 cases in MDL 875, the largest group of cases that still remains on this multidistrict litigation docket.
Plaintiffs in these cases include former merchant marines, representatives, survivors, and spouses ("plaintiffs” or "the MARDOC plaintiffs”).
On June 27, 2011, the MARDOC cases were referred to the Honorable Elizabeth T. Hey, U.S. Magistrate Judge, for oversight and supervision. Following a conference with counsel, on October 4, 2011, the undersigned, together with Judge Hey, entered Administrative Order 25 (MARDOC only) ("AO 25”), available at http://www.paed.uscourts.gov/ documents/MDL/MDL875/A025% 20(MAR-DOC% 20ONLY).pdf, which set forth certain administrative rules for the cases as well as imposed certain initial discovery obligations. The cases were divided into seven groups, and on November 21, 2011, seven separate Case Management and Scheduling Orders were entered. (An Amended Administrative Order No. 25 (MARDOC only) was entered on *615June 26, 2013. This order changed certain filing procedures but substantively remained the same. It is available at http://www.paed. uscourts.gov/documents/MDL/MDL875/ Amended% 20AO% 2025.pdf.)
The cases subject to this opinion fall within Group 1 of the MARDOC cases. Most cases on the maritime docket involve multiple defendants, and in some cases more than one defendant filed motions to dismiss due to lack of personal jurisdiction or improper or insufficient service of process.


. Attorney Leonard C. Jaques died in 1998, although the firm is still representing plaintiffs in these cases since coming under new management.


. On issues of federal law or federal procedure, the MDL transferee court applies the law of the circuit in which it sits (here, the Third Circuit). See Various Plaintiffs v. Various Defendants (“Oil Field Cases”), 673 F.Supp.2d 358, 363 (E.D.Pa.2009) (Robreno, J.) (citing In re Korean Air Lines Disaster, 829 F.2d 1171, 1178 (D.C.Cir.1987)).


. Not all of the MARDOC cases that are now pending in MDL 875 and are subject to this opinion were pending in 1989. Some cases were filed in the Northern District of Ohio subsequent to Judge Lambros' 1989 decision.


. Plaintiffs now admit that this theory fails and no longer rely upon it. Hr’g Xr. 21-23, June 20. 2013. 02-md-875. ECF No. 2639. Plaintiffs never could present support for this theory in case law, statutes or otherwise.


. The Due Process Clause of the Fourteenth Amendment to the United States Constitution "protects an individual’s liberty interest in not being subject to the binding judgments of a forum with which he has established no meaningful 'contacts, ties, or relations.’ ” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) (quoting Intn’l Shoe Co. v. Washington, 326 U.S. 310, 319, 66 S.Ct. 154, 90 L.Ed. 95 (1945)). The Due Process Clause " 'gives a degree of predictability to the legal system that allows potential defendants to structure their primary conduct with some minimum assurance as to where that conduct will and will not render them liable to suit[.]’ ” Id. (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980)).


. The statute provides that:
(A) A court may exercise personal jurisdiction over a person who acts directly or by an agent, as to a cause of action arising from the person’s:
(1) Transacting any business in this state;
(2) Contracting to supply services or goods in this state;
(3) Causing tortious injury by an act or omission in this state;
(4) Causing tortious injury in this state by an act or omission outside this state if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this state;
(5) Causing injury in this state to any person by breach of warranty expressly or impliedly made in the sale of goods outside this state when he might reasonably have expected such person to use, consume, or be affected by the goods in this state, provided that he also regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this state;
(6) Causing tortious injury in this state to any person by an act outside this state committed with the purpose of injuring persons, when he might reasonably have expected that some person would be injured thereby in this state;
(7) Causing tortious injury to any person by a criminal act, any element of which takes place in this state, which he commits or in the commission of which he is guilty of complicity.
(8) Having an interest in, using, or possessing real property in this state;
(9) Contracting to insure any person, property, or risk located within this state at the time of contracting.
Ohio Rev.Code Ann. § 2307.382 (West 2013).


. Prior to the Conn decision, Ohio courts had been inconsistent on the issue of whether Ohio recognizes general jurisdiction. Several cases, most of which are unreported, held that defendants who — either directly or through their parent companies — conducted systematic and continuous activity in Ohio were doing business in Ohio and thus were amenable to service there even if the cause of action did not arise from the conduct in the state. See LSI Indus. Inc. v. Hubbell Lighting, Inc., 232 F.3d 1369, 1373 (Fed.Cir.2000) ("when an out-of-state defendant conducts ‘continuous and systematic’ business in Ohio, it is ‘doing business’ in Ohio and is amenable to process there”); Keybanc Capital Mkts. v. Alpine Biomed Corp., 2008 WL 828080, at *3-4, 2008 U.S. Dist. LEXIS 112156, at *6-7 (N.D.Ohio Mar. 7, 2008) (continuous and systematic contacts are sufficient); Estate of Thomson v. Toyota Motor Corp. Worldwide, 2007 WL 1795271, at *1-2, 2007 U.S. Dist. LEXIS 44344, at *4 (N.D.Ohio June 19, 2007) (same); Pierson v. St. Bonaventure Univ., 2006 WL 181988, at *1, 2006 U.S. Dist. LEXIS 4662, at *3 (S.D.Ohio Jan. 23, 2006) (same). However, Conn provides a more recent and on-point discussion about how Ohio courts do not recognize general jurisdiction.


. AO 5 is available at http://www.paed. uscourts.gov/documents/MDL/MDL875/adord 5m.pdf.


. These orders are available at http://www. paed.uscourts.gov/mdl875m.asp.


. Not all of the defendants who are currently in the MARDOC cases were in the cases as early as the time when Judge Lambros required defendants to file answers. For example, American-Hawaiian was added to the cases after 1989. Clearly, the plaintiffs' waiver arguments would not be applicable to the defendants who were added to the cases later. See Hf'g Tr. 16.


. Such has been the course of conduct in MDL 875. When the Court has seen a case through the summary judgment phase and there are no remaining motions in the case, the Court enters a Suggestion of Remand, which suggests to the JPML that it transfer the case back to the transferor court for trial. See Administrative Order No. 18, available at http://www. paed.uscourts.gov/documents/MDL/MDL875/Administrative_Order_18.pdf; see also Rule of Procedure of the U.S. Panel on Multidistrict Litigation 10.1(b).


. The transferor court may, upon remand of course, transfer the case to another jurisdiction under Section 1404(a).


. This section provides that, if the "court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticed[.]” 28 U.S.C. § 1631 (2012).


. This section provides that, "The district court of a district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been brought.” 28 U.S.C. § 1406(a).


. Even though the MARDOC plaintiffs counter that they are willing to waive their right to remand under Section 1407(a), if this Court were to transfer the instant cases to another district, it would be undermining the holding of Lexecon. The Supreme Court was clear in its directive that one cannot "simply [ ] ignore the necessary consequence” of a case being self-assigned by a transferee court, which is that it would "conclusively thwart[ ] the Panel’s capacity to obey the unconditional command of § 1407(a).” Lexecon, 523 U.S. at 36, 118 S.Ct. 956. In fact, "no exercise in rule-making can read [the Panel’s remand] obligation out of the statute.” Id. at 37, 118 S.Ct. 956.


. For the same reasons, it would not be appropriate for this Court to suggest remand of these cases to the Northern District of Ohio for the transferor court to sort out issues pertaining to jurisdiction and/or transfer. Since the 1990’s, plaintiffs have not pursued the possibility of the MDL Court’s suggesting remand of these cases for those purposes. Additionally, even if this Court could transfer cases notwithstanding Lexecon, there would be no good cause for the MDL Court to transfer the cases to Ohio or any other jurisdiction.


. The only relevant case law citing to Piercey is LSJ Inv. Co., Inc. v. O.L.D., Inc., 167 F.3d 320 (6th Cir.1999). This case dealt with the validity of a default judgment in light of the service of process used, albeit in a slightly different permutation. In LSJ, the certified mail sent to one defendant was returned by the Post Office as “Attempted Not Known.” Id. at 323. Thereafter, the plaintiff attempted service by regular mail by sending it himself. Id. Such service is authorized by Ohio Civil Rule 4.6(C) if plaintiff first unsuccessfully attempted to serve a party by certified mail. However, as with Rule 4.3(B)(1), the Clerk must mail the documents. Citing Piercey, the court concluded that service was improper, especially because there was no proof of service. Id. at 324. In LSJ, the Sixth Circuit recognized that when counsel takes over the Clerk’s mailing function, some evidence of service must be available and, at least in the context of a motion for default judgment, the six proofs from Piercey must be presented. Id.


. While the relevant order refers to “actual notice,” the reference to actual notice is not construed to mean that actual notice alone would satisfy the Ohio rules or due process requirements of service of process.


. Although Judge Lambros employed the term "registered mail,” there is no meaningful difference between “registered mail” and “certified mail” for purposes of effecting service. Registered mail, inter alia, provides a receipt showing that an item was mailed, and a record of delivery including the recipient’s signature is maintained by the Postal Service. See http://about.usps.com/publications/pub 370/pub370_012.htm. Certified mail requires *626the signature of the recipient, and can be combined with a return receipt so that the sender can see the signature of the person who accepts the mail. See https://www.usps. com/send/insurance-and-extra-services.htm.


. Judge Lambros' ruling is the law of the case and may not be disturbed without good cause. See In re Pharmacy Benefit Managers Antitrust Litig., 582 F.3d 432, 439 (3d Cir.2009) (noting that a transferee court may not disturb the earlier rulings of the transferor court without good cause).


. Magistrate Judge Hey is directed to provide defendants an opportunity to challenge the authenticity and genuineness of any green cards produced by plaintiffs.